—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered March 27, 1995, convicting defendant, after a jury trial, of murder in the second degree and attempted murder in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 20 years to life and 6 to 12 years, respectively, unanimously affirmed.
The existing record, which defendant has not sought to amplify by way of a CPL 440.10 motion whereby counsel’s strategic decisions could have been explored (see, People v Love, 57 NY2d 998), fails to support defendant’s claim of ineffective assistance. Counsel made appropriate pre-trial and trial motions and applications, vigorously cross-examined the People’s witnesses, and delivered a cogent summation. Defendant has not demonstrated that he was deprived of effective assistance by counsel’s failure to seek a reopened suppression hearing based on the People’s disclosure at the start of trial, since defendant has not shown that the hearing would have been reopened, or *251that a reopened hearing would have resulted in suppression of any evidence. Likewise, defendant has not shown that counsel’s purported omissions with respect to cross-examination of one of the identifying witnesses, and introduction of documentary evidence affected the outcome of the trial (see, People v Hobot, 84 NY2d 1021, 1024). Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.